EXHIBIT 10.49
 
As of April 12, 2002
 
TO:    Purchasers of Units (each a “Lender” and collectively the “Lenders”)
consisting of $4,535,000 principal amount of 15% Senior Secured Notes of World
Wireless Communications, Inc. (the “Company”).
 
Re:    Amendment of Agreements
 
Gentlemen:
 
Reference is made to the Loan Agreement between the Lenders and the Company
dated as of May 17, 2001, as amended on August 7, 2001, effective as of May 17,
2001 (the “Agreement”), including each note issued pursuant thereto
(individually the “Note” and collectively the “Notes”).
 
For good and valuable consideration, the adequacy and sufficiency of which is
hereby acknowledged by the Lenders, and as an additional inducement for the
Company to continue its offering of units of its preferred stock and warrants
pursuant to the Confidential Private Placement Memorandum dated January 8, 2002,
the Company and each Lender agree as follows:
 
1.    Each Note shall be amended to change the amount now appearing in Section
3(ii) thereof to “$4,535,000” with the same force and effect as if originally
set forth therein, effective as of April 12, 2002.
 
2.    Section 1.1(a) of the Loan Agreement shall be amended to read as follows,
effective as of April 12, 2002:
 
“(a)    Simultaneously with the execution and the delivery of this Agreement,
Lancer Offshore, Inc. agrees to lend to Borrower the aggregate sum of
$2,250,000, of which (i) the sum of $1,125,000 shall be paid to Borrower upon
the execution and the delivery of this Agreement and (ii) the sum of $1,125,000
shall be paid to Borrower on July 15, 2001, provided that Borrower has raised
the sum of $2,000,000 in equity from persons other than Michael Lauer and his
affiliates, including, without limitation, Lancer Offshore Inc., Lancer
Partners, L.P., and The Orbiter Fund Ltd.(such loan, together with any other
amounts loaned pursuant to this Agreement by any Lender from time to time,
including that specified in Section 1.1 (b) hereof, with the consent of the
parties hereto, up to a total sum of $5,000,000, shall be referred to
collectively as the “Loan”). The Loan shall be used solely by Borrower in the
operation of its business as determined by the President of Borrower, subject to
supervision thereof by Board of Directors of Borrower. As of April 12, 2002,
Lancer Offshore, Inc. loaned the Borrower the principal amount of $3,635,000.
The Loan shall be repaid on June 30, 2002 unless it is mandatorily converted
into shares of Borrower’s Common Stock before that date as provided in Section
1.5 hereof.”



--------------------------------------------------------------------------------

3.    Section 1.5 of the Loan Agreement shall be amended to read as follows,
effective as of April 12, 2002:
 
“(a)    The Loan shall be mandatorily converted into shares of the Common Stock
of Borrower at the rate of one share per each $0.05 principal amount of debt,
including interest (subject to adjustment for stock dividends, stock splits and
reverse stock splits, if any) immediately upon (i) the approval of such
conversion by Borrower’s shareholders at a meeting of shareholders held for such
purpose (among other purposes) and (ii) Borrower’s receipt of $4,535,000 in
equity from persons other than Michael Lauer and his affiliates, including,
without limitation, Lancer Offshore, Inc., Lancer Partners L.P. and The Orbiter
Fund Ltd., on or before June 30, 2002.”
 
In consideration of the foregoing, each Lender unconditionally acknowledges that
the Company is not in default under the Loan Agreement, any of the Notes or any
other agreement which is a part of the Loan Agreement.
 
Except as amended as set forth herein, the Agreement, including, without
limitation, the Amended and Restated Pledge/Security Agreement, shall continue
in full force and effect in accordance with its terms.
 
If this letter accurately sets forth our understanding, please sign your name
below and return your signed original to us immediately.
 
Very truly yours,
 
WORLD WIRELESS COMMUNICATIONS, INC.
                /s/    DAVID D. SINGER                                
            David D. Singer, President

 
 
LANCER OFFSHORE, INC.
     
LANCER PARTNER L.P.
                /s/    MICHAEL LAUER                                
     
                /s/    MICHAEL LAUER                                
            Michael Lauer, Manager
     
            Michael Lauer, Manager